Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

FENG, CN 1988524, H04L 27/26, 2007-06-27 describes a method of reducing the peak-to-average of down-link transmission signal of multiple-carrier TD-SCDMA. It comprises the following steps. RRC filtering and QRSK modulating are given to every wave carrier respectively, merging every way of wave carrier, and cutting wave carrier signal. Wherein, the step of cutting the said merged wave carrier signal is done after all the carrier signals are merged. It is the cut of merging soft cut and hard cut for every merged way of wave carrier signal. The method of the invention is a soft-hard cut method. It satisfies the 3GPP transmitting guideline while it reduces the peak-to-average of multiple-carrier signal validly.

Lee, US 9848800 describes a system for detecting respiratory pauses from acoustic sensor data, the system comprising: an input configured to receive acoustic data from an acoustic sensor coupled with a patient, the acoustic data 

Chakra, US 20180349086 describes a method  receiving from a plurality of client devices an audio waveform data, wherein the audio waveform data for each client device is generated by the respective client device sampling at least one portion of an audio stream received by the respective client device at a sampling .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 8 and 15 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method of monitoring a condition of a system, the method comprising: determining a calculated shift that is a function of the first shift and the second shift; generating a merged signal that includes each of the first plurality of sampled points and each of the second plurality of sampled points shifted based on the calculated shift; determining whether there is at least a threshold indication of 

Claims 2-7 are allowed due to their dependency on claim 1.

Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of 
condition monitoring system comprising: determine a calculated shift that is a function of the first shift and the second shift; generate a merged signal that includes each of the first plurality of sampled points and each of the second plurality of sampled points shifted based on the calculated shift; determine whether there is at least a threshold indication of failure based on analysis of the merged signal; and perform an action to have the component disabled or removed in response to determining that there is at least a threshold indication of failure. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 9-14 are allowed due to their dependency on claim 8.

The primary reason for the allowance of claim 15 is the inclusion of a non-transitory computer readable storage medium having one or more computer programs stored therein, the computer programs comprising instructions, which when executed by a processor of a computer system, cause the processor to:
determine a second shift over the dimension between the first sampled signal and the second sampled signal at a second sampled point of the first sampled signal, the second sampled point being different than the first sampled point; determine a calculated shift that is a function of the first shift and the second shift; generate a merged signal that includes each of the first plurality of sampled points and each of the second plurality of sampled points shifted based on the calculated shift; determine whether there is at least a threshold indication of failure based on analysis of the merged signal; and perform an action to have the component to be disabled or removed in response to determining that there is at least a threshold indication of failure. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 16-20 are allowed due to their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

	Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Technology Center 2800 
April 27, 2021